DETAILED ACTION
Examiner acknowledges applicant's After Final remarks and amendments dated 12/10/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 12/10/2020, with respect to office action dated 7/10/2020 have been fully considered and are persuasive.  The rejections of 7/10/2020 have been withdrawn. 

Reason for Allowance
Claims 5, 7-14, 21-26, and 28-33 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a method of determining the wax appearance temperature (WAT) of a hydrocarbon fluid sample, comprising: a) running the hydrocarbon fluid sample at a temperature above the WAT through a microfluidic channel; b) reducing the temperature of the hydrocarbon fluid sample to a new temperature; c) measuring a pressure drop of the hydrocarbon fluid sample across at least a portion of the microfluidic channel at the new temperature over time; d) determining, from the measuring of the pressure drop, whether the pressure drop stabilizes over time, and when the pressure drop stabilizes over time, repeating the reducing of the temperature and the measuring of the pressure drop again, and determining whether the pressure drop stabilizes over time and reducing the temperature until determining that the pressure drop no longer stabilizes over time; e) establishing the WAT based on a first temperature at which the pressure drop no longer stabilizes over time; and reducing the temperature below the WAT and comparing a pressure drop rise curve at a further reduced temperature with a pressure drop rise curve at the first temperature.




In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, pressure drop stabilizes or plateau over time and repeating additional steps as recited in step d; and using a microfluidic channel. 

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855